Case: 17-40833      Document: 00514512081         Page: 1    Date Filed: 06/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-40833                            June 13, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL BARRERA-SAUCEDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-904-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Daniel Barrera-Sauceda has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Barrera-Sauceda has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Barrera-Sauceda’s response. We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40833   Document: 00514512081   Page: 2   Date Filed: 06/13/2018


                              No. 17-40833

appeal presents no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2